Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Receipt of applicants’ amendments and remarks submitted February 14, 2021 is acknowledged.
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 10-13, 15-31,33-43, 45-66  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 6-7, 11-13, 17-20, 22-26 and 28 of copending Application No. 15/789564  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims herein are generic to the claims of ‘564.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 1-8, 10-13, 15-31, 33-43, 45-66 are rejected under 35 U.S.C. 103 as being unpatentable over Gilat  (US 2012/0214872 A1, IDS) and the clinical trials “A clinical trial to evaluate the efficacy and safety of two aramchol doses verse placebo in patient with NASH” reported October 30, 2014 and November 2, 2015, in view of  Safadi et al. (“The Fatty acid-bile conjugate aramchol reduces liver fat content in patients with nonalcoholic fatty liver disease,” Clinical Gastroenterology and Hepatology, 2014, Vol. 12, No. 2, pp 2085-2091, IDS), Singh et al. (“Fibrosis Progression in Non-alcoholic fatty liver vs Non-alcoholic steatohepatitis: A systematic review and meta-analysis of paired-biopsy studies,” Clinical Gastroenterology and Hepatology, 2015, Vol. 13, No. 4, pp 643-654., IDS), and in further view of Boyer et al. (WO 2011/038207 A1).
Gilat teach a method of treatment of diabetes, insulin resistance and obesity, particularly those with fatty liver, comprising administering to the patients a bile acid fatty acid conjugates, particularly, 3β-arachidylamindo-7α,12α-dihydroxy-5β-cholan-24 oic acid (aramchol). Gilat further reveals that fatty liver may progress to steatohepatitis and cirrhosis. See, particularly,. The abstract, paragraphs [0003] to [0018], example 2, [0036] to [0041]. The clinical trials outlines a protocol for treating 240 non-alcoholic patients of steatohepatitis (NASH) with Aramchol, 400 mg, 600 mg tablet (oral) and placebo respectively in ration 2:2:1, or 192 patient are treated with Aramchol, up to 65 weeks. The patients have NAS score of 4 or higher, include those with type II diabetes. The primary outcome of the trial includes: Change in the average liver fat concentration measured by NMRS between Aramchol treated arms and placebo arm at start and end of the study. The secondary outcome includes: Measure: Difference in Steatosis Activity and Fibrosis). See, the entire documents.
The primary references as a whole do not teach expressly the treatment of a NAFLD patients, including those afflicted with NASH and/or hepatic fibrosis, and/or having the particular NAS (NAFLD activity score), or the scores recited in claims 6, 8, 24, 39, 48, comprising administering aramchol twice a day with the daily dosage of 600 mg or 800 mg, or the further employment of other active agents useful for treatment of NAFLD/NASH.
However, Safadi et al. teach that in a clinical trial for treating NAFLD and NASH with aramchol in two dosage 100 mg and 300 mg once daily over three months period. The 300 mg dosage result in significant decrease of liver fat, indicating that aramchol is safe, tolerable and significantly reduce liver fat content in patient of NAFLD, suggest that aramchol be useful in treating fatty liver disease. See, page 2685.  Singh et al. reveals that majority of NASH patients have progressive F1 fibrosis or above. See, particularly, page 650, table 3. Boyer et al. teach that thyroid hormone receptor agonists are known to be useful for treating metabolic diseases, such as NASH, NAFLD, hyperlipidemia, etc. See, particularly, the abstract, paragraph [00192], [00203]. 
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to treat NAFLD patients, including those afflicted with NASH and/or hepatic fibrosis, and/or having the particular NAS (NAFLD activity score), or the scores herein defined, comprising administering aramchol twice a day with the daily dosage of 600 mg or 800 mg.
A person of ordinary skill in the art would have been motivated to treat a NAFLD patients, including those afflicted with NASH and/or hepatic fibrosis, and/or having the particular NAS (NAFLD activity score), or the scores as herein defined, comprising In re Kerkhoven, 205 USPQ 1069. Furthermore, as to the effective amounts and the timing of the administration (twice daily), note, the optimization of a result affecting parameters, e.g., effective amount and the time of (orally) administration of a therapeutic agent, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. Furthermore,  Gilat provide a general conditions, the usefulness of aramchol for treating fatty liver condition, in that Gilat teaches the daily dosage amounts generally, without particular limitations regarding the times of administration. It has been well established that   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller,
Regarding the limitation “wherein the twice a day regimen results in at least 1.3 fold higher AUC in comparison to the same daily dose in a once a day dosage regimen,” note, the limitation merely recites a function /property of the process and does not materially limit the actual step the claimed process. Practice the method as suggested by the prior art would realize the recited function property. 
As to claims 14 and 44, requiring the aramchol be administered with water, or at the same time as, or within 30 minutes of a meal, note, taking an oral medicine with water is a well- recognized practice in the art. Further, taking an oral medicine around the meal time would have been obvious to one of ordinary skill in the art, absent a contrary indication. As to “the human subject is afflicted with hepatic fibrosis ” recited in claim 10, note, since Singh et al. reveals that majority of NASH patients have progressive F1 fibrosis or above, most of those NASH patients would be expected to have liver fibrosis. Further, the monitoring, and assessing SAF score as required in the clinical trials indicates that at least some of the patients would have been expected to have hepatic  fibrosis. Thus, it would have been obvious to treat those NAFLD/NASH patients with hepatitis fibrosis, including patients with the various parameters/scores recited in claims 8 and 18 as aramchol is known broadly for treatment of NASH patients, without limitation as to the severity.  Also, aramchol treatment of NAFLD patients who are either naïve or experienced to any treatment, or who are resistant to lifestyle/diet intervention, would have been obvious as the efficacy of aramchol is not dictated by any of those conditions. With respect to claims 63-66, reciting particular symptom of the liver fibrosis patients: cirrhosis and portal hypertension, note, since the references as a whole teach/suggest the treatment of NAFLD diseases, including those with NAS score 4 or higher, treatment of those NAFLD patient in advanced stage or those with 
As to the limitation of “inhibiting the development of hepatic fibrosis recited in claim 33 and various particular benefits/results recited in claims 16-27, and 39, 46-53, 55-57,  note, instant claims are directed to effecting a biological  pathway/functions with an old and well known compounds. The argument that such claims are not directed to the old and well known ultimate utility (NAFLD/NASH) for the compounds, e.g., aramchol, are not probative. It is well settled patent law that mode of action elucidation does not impart patentable moment to otherwise old and obvious subject matter. Applicant’s attention is directed to In re Swinehart, (169 USPQ 226 at 229) where the Court of Customs and Patent Appeals stated “is elementary that the mere recitation of a newly discovered function or property, inherently possessed by thing in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.” In the instant invention, the claims are directed to the ultimate utility set forth in the prior art, albeit distanced by various biological functions. The ultimate utility for the claimed compounds is old and well known rendering the claimed subject matter obvious to the skilled artisan. It would follow therefore that the instant claims are properly rejected under 35 USC 103. Furthermore, since aramchol is known to reduce the fat content of liver, which is the ultimate etiology of NAFLD/NASH  and hepatic fibrosis, the benefit of reduce the symptoms arisen from the etiology would have reasonably expected. 
Response to the Arguments
Applicants’ remarks submitted February 14, 2021 have been fully considered, but found unpersuasive.
Applicants contend that it would have not been obvious to replace QD (once daily) dosage regimen with BID (twice daily) dosage regimen because QD would not necessarily improve pharmacokinetics, citing Ertugflozin and Canagliflozin as examples that no clinical meaningful difference in efficacy between QD and BID. Applicants further contend that there would have no reasonable expectation of improved pharmacokinetics as shown in the application by the BID dosage regimen, and recited in the claim. The arguments are not persuasive. First the referred Appendix 1) and 2) are not presented with the response. Further, Even if what stated in the response is true, i.e. there is no clinical meaningful difference in efficacy between QD and BID of the two agents, there is no evidence that such phenomena would hold true for all other therapeutic agents or for all dosage forms (such as rapid release, controlled release and sustained release form). To the contrary, the fact that skilled artisans would investigate the differences of QD and BID are evidence that the times of administration of the daily amounts of a therapeutic agent is a result affecting parameter and optimizing such a parameter through a routine experimentation would have been within the purview of ordinary skill in the art. The optimization of a result effective parameter is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627